COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of H.O., a Child

Appellate case number:      01-17-00633-CV

Trial court case number:    2016-00350J

Trial court:                315th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The appellate
records were completed in this case after the reporter’s record was filed on September 11,
2017, which set appellant’s brief due to be filed within 20 days, or by October 2, 2017.
See TEX. R. APP. P. 38.6(a)(2). Although a supplemental clerk’s record was filed on
October 26, 2017, in compliance with a request from the Clerk of this Court, that record
contained the trial court’s order, signed on August 24, 2017, appointing William
Thursland as counsel for appellant.

        Because no appellant’s brief was timely filed, the Clerk of this Court’s October
27, 2017 notice warned appellant’s counsel that the brief had not been timely filed and
that it was due within ten days of that notice, or by November 6, 2017. On November 7,
2017, appellant’s appointed counsel, William M. Thursland, filed this first unopposed
motion for extension of time to file brief until December 4, 2017. See TEX. R. APP. P.
10.1(a)(5), 10.3(a)(2), 10.5(b), 38.6(d).

        Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2016). The notice of appeal in this case was deemed
timely filed on August 17, 2017, in the trial court from the August 17, 2017 decree for
termination, by the pro se appellant, W.H.O., setting the 180-day compliance deadline for
February 13, 2018. See TEX. R. APP. P. 26.1(b). Although this is appellant’s counsel’s
first extension request and is unopposed, the accelerated schedule in parental termination
cases requires greater compliance with briefing deadlines and greater scrutiny of
extension requests. See, e.g., TEX. R. APP. P. 28.4(b)(2) (stating that record extension
requests in parental termination cases may be granted by appellate court, but must not
exceed 30 days cumulatively, absent extraordinary circumstances).

       Appellant’s counsel contends that an extension is needed because, among other
reasons, he is currently preparing appellant’s briefs in three other termination appeals and
is set to begin a jury trial on November 14, 2017, all of which made him unable to
complete appellant’s brief on time. Accordingly, appellant’s unopposed first motion for
an extension of time to file appellant’s brief is GRANTED until December 4, 2017, but
no further extensions will be granted absent extraordinary circumstances. See TEX.
R. APP. P. 10.5(b)(1)(C), 38.6(d). If appellant’s brief is not filed by December 4, 2017,
this case may be abated for the trial court to hold a hearing and appellant’s counsel,
William M. Thursland, may be required to show cause why he should not be relieved of
his duties after a finding of good cause is rendered by the court on the record. See TEX.
FAM. CODE ANN. § 107.016(2) (West 2016).

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                                             Acting for the Court

Date: November 14, 2017